Citation Nr: 0305891	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  00-01 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether there is new and material evidence to reopen the 
veteran's claim for service connection for herniated nucleus 
pulposes lower lumbar left and, if so, entitlement to service 
connection for herniated pulposus and degenerative arthritis 
of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Bunch, Associate Counsel




INTRODUCTION

The veteran had active military duty from October 1964 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans' Affairs (VA) which found that new and material 
evidence had not been submitted in order to reopen a claim 
for entitlement to service connection for a low back disorder 
which was subsequently re-titled as herniated pulposus and 
degenerative arthritis of the lumbar spine.  However, the 
proper issue before the Board is whether new and material 
evidence has been submitted in order to reopen a claim for 
herniated nucleus pulposus lower lumbar left as that is the 
issue originally denied by the RO in the May 1974 rating 
decision.  The issue of degenerative arthritis of the lumbar 
spine was first raised by the veteran during the course of 
his current claim and will be addressed in the service 
connection section of this decision.  

A hearing was held at the RO in July 2001.


FINDINGS OF FACT

1.  In a May 1974 rating decision, the RO denied the 
veteran's claim for service connection for herniated nucleus 
pulposus lower lumbar left.  The veteran was notified of that 
decision and of his appellant rights and procedures in June 
1974.  The veteran did not file a notice of disagreement to 
this decision.

2.  The additional evidence received since the May 1974 
decision is new, relevant, and directly relates to the claim 
of service connection for herniated nucleus pulposus lower 
lumbar left.

3.  The preponderance of the evidence shows that the 
veteran's herniated nucleus pulposus and degenerative 
arthritis of the lumbar spine were not present in service, 
were not manifested to a compensable degree within one year 
of service separation, and are not otherwise related to his 
service.  


CONCLUSIONS OF LAW

1.  Evidence submitted subsequent to the May 1974 rating 
decision regarding service connection for herniated nucleus 
pulposus lower lumbar left is new and material, and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2002).

2.  Herniated nucleus pulposus and degenerative arthritis of 
the lumbar spine was not incurred in or aggravated by active 
service duty and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2002).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary 
to substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claims to reopen 
were filed prior to August 29, 2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A.  Herniated nucleus pulposus  lower lumbar left

The RO denied service connection for herniated nucleus 
pulposus lower lumbar left in May 1974 on the basis that the 
veteran's herniated nucleus pulposus of the lower left lumbar 
area was not related to the in-service low back strain and 
was too remote from service to be related to his complaints 
in service.  The veteran was notified of this decision and 
his procedural and appellate rights in a June 1974 letter; 
however, he did not appeal this decision. 

In a June 1997 statement, the veteran clarified that he was 
seeking service connection for herniated nucleus pulposus and 
degenerative arthritis of the lumbar spine.  The Board notes 
that the issue of degenerative arthritis of the lumbar spine 
was not previously denied by, or diagnosed at the time of, 
the May 1974 rating decision and will therefore be 
adjudicated on an entitlement to service connection basis as 
noted later in this decision.  Numerous private medical 
records have been submitted since the May 1974 rating 
decision.  In particular, in an August 2000 private medical 
record, Dr. Tyler provided an opinion that after reviewing 
the veteran's service medical records from April 1965 to 
October 1968 that it seemed that the veteran's low back 
disorder and neck pain were a continuation of the process 
which first manifested itself in April 1965.  Dr. Tyler 
further stated that this is a disease process which 
manifested itself while the veteran was in the service and 
has been ongoing, as would be consistent with the natural 
history of degenerative disc disease from that time to the 
last time he treated him in July 1998.  Such evidence is both 
new and material, and serves to reopen the claim for service 
connection for herniated nucleus pulposus.  38 C.F.R. 
§ 3.156(a).  The claim having been reopened, the merits will 
be addressed by the Board in the decision that follows.

II.  Service connection

The veteran is seeking service connection for herniated 
nucleus pulposus and degenerative arthritis of the lumbar 
spine.  He contends that while aboard the U.S.S. Everglades 
that he strained his back while working with another crewman 
to move some equipment.  He also states that any subsequent 
injuries or complaints regarding his lumbar spine that he had 
after service were caused by the in-service injury.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.  
§ 3.303(a) (2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  Service connection may be 
established when arthritis is manifested to a compensable 
degree within one year following service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Service medical records reveal that the veteran was seen in 
April 1965 for back strain.  Subsequently, the veteran was 
seen on numerous for back complaints that were diagnosed as a 
cyst located on the coccyx bone.  An October 1967 x-ray of 
the lumbar spine showed that there was no radiographic 
evidence of bone injury or disease.  The veteran's September 
1968 separation examination showed that the spine was 
clinically evaluated as normal.

In a February 1969 VA examination, the veteran's musculo-
skeletal system was clinically evaluated as normal.  

A March 1974 private hospitalization records shows that the 
veteran was admitted with acute low back pain.  The veteran 
reported that he experienced this low back pain while laying 
carpet.  The discharge diagnosis was herniated nucleus 
pulposus of the left lower lumbar.  

A November 1981 private hospitalization record notes that the 
veteran had a history of recurrent back problems and 
intermittent pain over the past 3 years dating back to an 
injury on the job in September 1978.  The diagnosis was 
degenerative disc disease of L5-S1 with right leg pain.  

A January 1982 letter from Dr. Scariano, Jr., shows that the 
veteran was admitted to the hospital in 1981 for chronic low 
back pain.  It was noted that the veteran had injured his 
back in a work-related accident one-year prior.  Dr. Scariano 
stated that in reviewing the accident report of January 1980, 
that he felt that the veteran could have strained his back 
during the episode and this could possibly cause minimal 
herniation of the L5 disc.  The veteran was found to have 
chronic pain syndrome from a lumbar injury.  

A July 1998 private medical record from Dr. Tyler shows that 
the veteran was treated for degenerative arthritis of the 
cervical and lumbar spine.  Dr. Tyler stated that the veteran 
had discussed the fact that he had a back injury while he was 
in the Navy, which he stated was documented by the notes that 
the veteran provided showing back complaints in 1965 and 
intermittently afterward.  

In an August 2000 letter, Dr. Tyler stated that after 
reviewing the veteran's service medical records from April 
1965 to October 1968, it was his opinion that the veteran's 
low back disorder and neck pain are a continuation of the 
process which first manifested itself in April 1965.  He 
further stated that this is a disease process which 
manifested itself while the veteran was in the service and 
has been ongoing, as would be consistent with the natural 
history of degenerative disc disease from that time to the 
last time he treated him in July 1998.  

In a September 2002 VA examination, the examiner stated that 
he had reviewed the veteran's claims folder and examined the 
veteran.  The examiner noted that the veteran injured his 
back in service and continued to complain of pain.  However, 
the veteran re-injured his back in 1974 and was hospitalized.  
The veteran reported that he worked in construction and 
stopped working in 1980 due to his back.  The diagnoses were 
degenerative disc disease of the cervical and lumbar spine 
and history of back strain.  The examiner stated that he did 
not associate the 1974 and 1979 back injuries to the 
veteran's in-service injury and that he did not associate any 
current back disability to this particular injury in the 
1960's.  The examiner stated there was no documented evidence 
of chronic back problems until 14 to 19 years later when the 
veteran had a work-related injury.  

The veteran has submitted numerous statements and lay 
statements from individuals stating in essence that he had 
back problems as a result of, or after service.  To 
summarize, lay statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  Although lay evidence is acceptable 
to prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  

The Board notes that the veteran was treated for back strain 
during service; however, subsequent to service, the medical 
evidence document the veteran's back complaints relates such 
to work injuries.  Nevertheless, Dr. Tyler related the 
veteran's current herniated pulposus and degenerative 
arthritis of the lumbar to the back complaints first noted in 
April 1965 during service.  Dr. Tyler stated that his opinion 
was based on  review the veteran's service medical records, 
but did not indicate that any other records or provide 
reasons and bases for his determination that the veteran's 
current herniated pulposus and degenerative arthritis of the 
lumbar spine was related to service.  

In contrast, the September 2002 VA examination opinion 
determined that the 1974 and 1979 injuries were not 
associated with the veteran's in-service injury.  The VA 
examiner based her opinion on review of the entire claims 
file including service medical records and post-service 
private medical records.  Moreover, the VA examiner provided 
reasons and bases for this opinion that the veteran's current 
back disorder was not related to the in-service injury, and 
that the first evidence of chronic back problems was at least 
14 years after service.  Thus, the Board finds that the 
September 2002 VA opinion is more persuasive as she performed 
an in-depth review of the evidence and set forth the basis of 
her decision in regard to all the evidence of record.  As 
such, the Board find that the preponderance of evidence does 
not support that the veteran's current back disorder was 
incurred in service, that the veteran had compensable 
degenerative arthritis of the lumbar spine within one year of 
separation from service, or that the veteran's current back 
disorder is related to service.  Accordingly, the veteran's 
claim for service connection for herniated nucleus pulposus 
and degenerative arthritis of the lumbar spine must be 
denied.

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  38 C.F.R. § 3.102.  

III.  Veterans Claim Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  The final rule 
implementing the VCAA was published on August 29, 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, with the exception of the amendments relating to 
claims to reopen previously denied claims. 

The VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West 2002).  With regard to the instant case, the 
information and evidence needed is that which would 
demonstrate that entitlement to service connection for 
herniated pulposus and degenerative arthritis of the lumbar 
spine was warranted.  Such action was accomplished by means 
of statement of the case, and the supplemental statements of 
the case.  These documents informed the veteran of the 
relevant criteria, and evidence needed, by which entitlement 
to herniated pulposus and degenerative arthritis of the 
lumbar spine could be granted.  In particular, a January 2001 
supplemental statement of the case was notified that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  The veteran submitted copies of private and VA 
medical records.  Thus, VA's duty to notify has been 
fulfilled.  See Quartucccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The veteran has not referenced any 
obtainable evidence not of record that might aid his claim or 
that might be pertinent to the basis for the denial of this 
claim.  The RO has also requested and obtained VA and non-VA 
medical records, and has obtained the veteran's available 
service medical records.  VA examinations have been 
performed, and an etiological opinion was obtained.  Thus, 
the Board concludes that all pertinent evidence has been 
obtained, and that no further development of the case is 
warranted.  VA has satisfied its duties to notify and assist 
the appellant in this case.  


ORDER

New and material evidence to reopen the veteran's claim for 
herniated nucleus pulposus lower lumbar left was submitted, 
to this extent only, the claim is granted.  Service 
connection for herniated nucleus pulposus and degenerative 
arthritis of the lumbar spine is denied.



		
	CHERYL L. MASON
Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


